DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 09/02/2021.  Claims 79, 86, and 93 have been amended. Claims 79-98 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/07/2021 and 09/14/2021 has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 79-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 79-98 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 79, 86, and 93 recite a method, apparatus, and computer program product for generating and displaying a merchant impact report based on a return on investment model. Under Step 2A, Prong I, claims 79, 86, and 93 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating and displaying a merchant impact report based on a return on investment model is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving an input indicative of one or more metrics relating to a merchant and a promotion; generating a return on investment (ROI) learning model based on the one or more metrics relating to the merchant and the promotion; updating the ROI learning model by automatically inputting a second one or more metrics relating to the merchant and the promotion; determining revenue predicted to be generated from repeat business transaction associated with the promotion; generating a repeat revenue visual metric for the promotion; generating a merchant impact report; and displaying the merchant impact report. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 79, 86, and 93 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 79, 86, and 93 have recited the following additional elements: Graphical User Interface (GUI), processor, memory, Computer-readable memory(s), and Apparatus. These additional elements in claims 79, 86, and 93 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. GUI, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 79, 86, and 93 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶¶ [0108] [0109], for implementing the “general computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 80-85, 87-92, and 94-98 further recite the method, apparatus, and computer program product of claims 79, 86, and 93, respectively. Dependent claims 80-85, 87-92, and 94-98 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 79, 86, and 93. For example, claims 80-85, 87-92, and 94-98 further specifying the datasets used for input with the return on investment model (i.e. generating clusters, determining source-specific classifier, metrics are generated from specific sources, and training the model with updated historical metrics) – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 80-85, 87-92, and 94-98, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 79-98 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,689,456 to Schroeder in view of U.S. Publication 2013/0073379 to Srinivasan.

Claims 79-85, 86-92, and 93-98 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 79:
Schroeder teaches:
A method for utilizing at least a processor, a memory, and a display device for rendering a graphical user interface (GUI) comprising (i.e. web interface) (Schroeder: Col. 6 Lines 35-38 “In one embodiment, the business planner system offers a Web interface to permit a retailer or remote sales staff member to experiment with a variety of scenarios to determine the benefits of alternate promotions. A user may access the business planner system or needed manufacturer databases using a Web browser on a personal computer or other computer connected via the Internet or other network to a server owned or controlled by the manufacturer.”):
receiving, via the GUI, an input indicative of one or more metrics relating to a merchant and a promotion (i.e. retailer inputs promotion parameters) (Schroeder: Col. 9 Lines 34-38 “It is possible for a retailer or vendor to input certain promotion parameters such as volume expectations, profit limits, etc., and allow the business planner system 1 to generate promotion scenarios that meet these requirements using models and possible promotion conditions.”);
generating, by the processor, a return on investment (ROI) learning model based on the one or more metrics relating to the merchant and the promotion (i.e. generating, based on the lift model, profit and sales lift) (Schroeder: Col. 7 Lines 19-25 “The lift model may use a predicted base volume for the division as further input. The sales, sales lift, and profit are then computed 6, based on the lift model. These predicted results 6 are compared 8 with marketing objectives 10 and predicted capacity 12 for the product in question to see if the sales expected to occur in light of promotion plans are aligned 14 with corporate plans and objectives.”);
updating, by the processor, the ROI learning model by automatically inputting a second one or more metrics relating to the merchant and the promotion, wherein the second one or more metrics relating to the merchant and the promotion are determined based on at least one or more historical metrics retrieved from a promotion repository (i.e. updating the model by automatically inputting historical sales data, wherein the historical sales data is retrieved from a POS repository) (Schroeder: Col. 6 Lines 57-64 “Prediction of increased sales, or sales lift, due to a promotion is achieved using mathematical models for market response to a set of promotion conditions, with a plurality of promotion types being available in the model. The models may be derived from correlations of point-of-sale (POS) data with past promotions and, in some embodiments, may be updated continuously as POS data is obtained for each promotion.”);
generating, by the processor, a merchant impact report, comprising the repeat business revenue visual metric (i.e. generating sales lift impact report comprising forward buying consumer behavior) (Schroeder: Col. 10 Lines 13-29 “Past forward buying behavior of a customer may be indicative of general practices, so the business planner system 1 may include a module that tracks past forward buying behavior and extrapolates to estimate the forward buying actions of the customer for a given planned promotion. The business planner system 1 may then include the anticipated cost of forward buying for a particular customer into the net costs to the manufacturer of the promotion. If desired, this information may then be applied by the manufacturer to negotiate a favorable alternative to forward buying with the customer. For example, the manufacturer may show the customer what their expected forward buying behavior is and what the expected profit to the customer is by forward buying, and then offer an alternative that provides the same profit to the customer but which also increases consumer demand or manufacturer profit.”); and
displaying, via the GUI, the merchant impact report (i.e. displaying webpage of scenario calculating a profit generated from sales promotion impact) (Schroeder: Col. 16 Lines 54-61 “A scenario, such as a contemplated temporary price reduction for a given product during a specific time period, may be entered, resulting in a signal routed through the firewall 160 to the business planner server 204 where sales lift and retailer profit or other output variables may be calculated and then displayed on a Web page based on a signal sent back to the computer 180 of the user via the firewall 160.”).
Schroeder does not explicitly disclose determining, by the processor and the updated ROI learning model, revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise future transactions that occur after the promotion has been redeemed; and generating, by the processor, a repeat revenue visual metric for the promotion, wherein the repeat business revenue visual metric is indicative of the revenue predicted to be generated from the one or more repeat business transactions associated with the promotion.
However, Srinivasan further discloses:
determining, by the processor and the updated ROI learning model, revenue predicted to be generated from one or more repeat business transactions associated with the promotion, wherein the one or more repeat business transactions comprise future transactions that occur after the promotion has been redeemed (i.e. determine expected profit from returning customers, wherein the profit is expected because the transaction will occur in the future) (Srinivasan: ¶ [0094] “As an example of the operation of the dynamic sampling engine, let "CPRj" be the Cost of Promotion for product j ("PRj"). Let the random sample for each promotion be a constant "m". Let "fj" be the fraction of sample customers who accept the promotion in the defined time and interact with the site. Let "V" be the lifetime value or expected profit to be made from the returning customer calculated from historical data. Based on the experimental information, the objective is to maximize profit which may be defined by the equation: Maximum Profit for Product PRj is equal to the number of customers sampled times the fraction of customers who accept the promotion times the difference between the normal profit made from the product less the profit lost through the promotion or mfj(PRj-CPRj).”);
generating, by the processor, a repeat revenue visual metric for the promotion, wherein the repeat business revenue visual metric is indicative of the revenue predicted to be generated from the one or more repeat business transactions associated with the promotion (i.e. generating repeat revenue visual metric or lifetime value “V” which expected profit from returning customers) (Srinivasan: ¶ [0094] “As an example of the operation of the dynamic sampling engine, let "CPRj" be the Cost of Promotion for product j ("PRj"). Let the random sample for each promotion be a constant "m". Let "fj" be the fraction of sample customers who accept the promotion in the defined time and interact with the site. Let "V" be the lifetime value or expected profit to be made from the returning customer calculated from historical data. Based on the experimental information, the objective is to maximize profit which may be defined by the equation: Maximum Profit for Product PRj is equal to the number of customers sampled times the fraction of customers who accept the promotion times the difference between the normal profit made from the product less the profit lost through the promotion or mfj(PRj-CPRj).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Srinivasan’s determining revenue predicted to be generated from one or more repeat business transactions associated with the promotion; and generating a repeat revenue visual metric for the promotion, wherein the repeat business revenue visual metric is indicative of revenue predicted to be generated from one or more repeat business transactions associated with the promotion to Schroeder’s prediction of revenue generated a model of a sales lift. One of ordinary skill in the art would have been motivated to do so because “The dynamic promotional level application allows companies to determine optimal promotional level by running continuous real-time models on an appropriate sample population, which may be determined automatically by the sampling engine.” (Srinivasan: ¶ [0079]).
With respect to Claims 86 and 93:
All limitations as recited have been analyzed and rejected to claim 79. Claim 86 recites “an apparatus comprising: a processor; a memory including computer program code; and a display device for rendering a graphical user interface (GUI), the memory and the computer program code configured to, with the processor, cause the apparatus to at least:” (Schroeder: Claim 1) perform the steps outlined by method claim 79. Claim 93 recites “a computer program product comprising: at least one computer readable non-transitory memory medium having program code instructions stored thereon, the program code instructions which when executed by an apparatus, comprising a processor, a memory, and a display device for rendering a graphical user interface (GUI), cause the apparatus at least to:” (Schroeder: Claim 1) perform the steps outlined by method claim 79. Claims 86 and 93 do not teach or define any new limitations beyond claim 79. Therefore they are rejected under the same rationale.

With respect to Claim 80:
Schroeder teaches:
The method of claim 79, further comprising: generating, via the processor, a set of clusters based on one or more similar return ROI learning models previously generated (i.e. generating a set of categories related to the product based on similar sales lift or segmented based on demographic factors) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.” Furthermore, as cited in Col. 14 Lines 18-25 “Historical sales information embodied in a memory device (e.g., a point-of-sales database) can be mined by any suitable data mining method for relationships between promotions and products, including cross-elasticity factors, sales lift as a function of market segment (demographic factors, etc.), impact of competitive promotions on vendor promotions, and other factors that may not be readily apparent after human scrutiny of the data.”).
With respect to Claims 87 and 94:
All limitations as recited have been analyzed and rejected to claim 80. Claims 87 and 94 do not teach or define any new limitations beyond claim 80. Therefore they are rejected under the same rationale.

With respect to Claim 81:
Schroeder teaches:
The method of claim 79, further comprising: determining a source-specific classifier (i.e. determining product category) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”);
inputting the one or more metrics relating to the merchant and the promotion into the source-specific classifier (i.e. product from vendor within product category) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”);
inputting the second one or more metrics relating to the merchant and the promotion into the source-specific classifier (i.e. price of product from vendor) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”); and
determining, via the processor, an ROI or an ROI component (i.e. determining cross-elasticity coefficient) (Schroeder: Col. 13 Lines 8-23 “The business planner system 1 uses cross elasticity factors to predict not only how a price reduction or other promotion will increase sales of the promoted product, but how it will affect sales of other products as well, including products in other categories, products from other manufacturers, or products that might not seem related at first glance. The business planner system 1 includes deriving or obtaining cross elasticity coefficients, and then predicting sales lift and ROI for any of the following: a) a specific product; b) a category of products from a single vendor; c) products from multiple vendors within a common category; d) multiple products from multiple vendors. The main benefit is to the customer, but the manufacturer of the product being promoted benefits from knowledge of how the promotion will affect the total bottom line for the retailer, including increased sales of other products from other vendors.”).
With respect to Claims 88 and 95:
All limitations as recited have been analyzed and rejected to claim 81. Claims 88 and 95 do not teach or define any new limitations beyond claim 81. Therefore they are rejected under the same rationale.

With respect to Claim 82:
Schroeder teaches:
The method of claim 79, wherein the one or more metrics or the second one or more metrics are generated based at least in part on one or more of a survey, a marketing exposure, a financial engineering transaction, an in-store transaction, or a webpage transaction (i.e. sales lift is predicted based on POS data) (Schroeder: Col. 8 Lines 1-11 "The promotions for each region are linked to the sales lift model 4, allowing model predictions 6 to be calculated. Application of the sales lift model generally includes predicting the sales lift separately for each region based on regional plans and predicted regional base volume, though predictions may be done at an aggregate level if desired or for individual stores or groups of stores for specific retailers. Base volume is predicted 28 based on POS data 30 and shipping data 32 for the product. POS data 30 is calculated from a retail sales database for each region including data from retail sales in that region.").
With respect to Claims 89 and 96:
All limitations as recited have been analyzed and rejected to claim 82. Claims 89 and 96 do not teach or define any new limitations beyond claim 82. Therefore they are rejected under the same rationale.

With respect to Claim 83:
Schroeder teaches:
The method of claim 79, wherein the merchant impact report comprises one or more amounts indicative of a revenue from the promotion or a cost of the promotion, wherein the one or more amounts are determined based on the one or more metrics relating to the merchant and the promotion (i.e. profitability is predicted based on cost to run sales or promotion) (Schroeder: Col. 11 Lines 3-7 “The business planner system 1 is used to predict the outcomes of various event scenarios 56, from which the most favorable scenarios are selected. Lift models 4 and cost factors 58 are used to predict profitability to retailers and/or the manufacturer.”).
With respect to Claims 90 and 97:
All limitations as recited have been analyzed and rejected to claim 83. Claims 90 and 97 do not teach or define any new limitations beyond claim 83. Therefore they are rejected under the same rationale.

With respect to Claim 84:
Schroeder teaches:
The method of claim 79, wherein the return on investment (ROI) learning model is a support vector machine, decision tree learning, association rule learning, artificial neural networking, inductive logic programming, or clustering (Schroeder: Col. 14 Lines 7-10 “Solution techniques for these models may include any of the ones taught or recommended in the respective references, or more modern techniques, including neural networks, fuzzy 10 logic systems, genetic algorithms, and the like.”).
With respect to Claim 91:
All limitations as recited have been analyzed and rejected to claim 84. Claim 91 does not teach or define any new limitations beyond claim 84. Therefore it is rejected under the same rationale.

With respect to Claim 85:
Schroeder teaches:
The method of claim 79, further comprising: generating, via the processor, a dataset based on the one or more historical metrics (Schroeder: Col. 14 Lines 18-25 “Historical sales information embodied in a memory device (e.g., a point-of-sales database) can be mined by any suitable data mining method for relationships between promotions and products, including cross-elasticity factors, sales lift as a function of market segment (demographic factors, etc.), impact of competitive promotions on vendor promotions, and other factors that may not be readily apparent after human scrutiny of the data.”); and
comparing, via the processor, the return on investment (ROI) learning model to the training, via the processor, the return on investment (ROI) learning model to classify a particular metric value, determined by a combination of metrics, as indicative of a positive ROI (Schroeder: Col. 6 Lines 57-64 “Prediction of increased sales, or sales lift, due to a promotion is achieved using mathematical models for market response to a set of promotion conditions, with a plurality of promotion types being available in the model. The models may be derived from correlations of point-of-sale (POS) data with past promotions and, in some embodiments, may be updated continuously as POS data is obtained for each promotion.”).
Schroeder does not explicitly disclose storing, via the processor and the memory, the combination of metrics used as a predictor for a number of consumers who will return to the merchant after a first visit using the promotion.
However, Srinivasan further discloses storing, via the processor and the memory, the combination of metrics used as a predictor for a number of consumers who will return to the merchant after a first visit using the promotion (i.e. indicator variables, used to predict probability that consumer will make next purchase, are stored in database) (Srinivasan: ¶ [0126] “Train the system on the training data to predict probability of next purchase and probability of defection based on the time sequence of indicator variables.” Furthermore, as cited in ¶ [0060] “Database 275 may be used to store historical data and other data regarding the experiments for processing, report generation and future retrieval.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Srinivasan’s storing the combination of metrics used as a predictor for a number of consumers who will return to the merchant after a first visit to Schroeder’s prediction of revenue generated a model of a sales lift. One of ordinary skill in the art would have been motivated to do so because “The dynamic promotional level application allows companies to determine optimal promotional level by running continuous real-time models on an appropriate sample population, which may be determined automatically by the sampling engine.” (Srinivasan: ¶ [0079]).
With respect to Claims 92 and 98:
All limitations as recited have been analyzed and rejected to claim 85. Claims 92 and 98 do not teach or define any new limitations beyond claim 85. Therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 10-11 of the Remarks disclosed, filed on 09/02/2021, with respect to the nonstatutory double patenting rejection(s) of claim(s) 79-98 have been considered and are persuasive. The Applicant has filed a terminal disclaimer referencing U.S. Patent No. 10,614,480. Therefore, the rejection(s) of claim(s) 79-98 on the ground of nonstatutory double patenting has been withdrawn.
Applicant’s arguments see page 14 of the Remarks disclosed, filed on 09/02/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 79-98 have been considered but are not persuasive. The Applicant asserts “Applicant submits that the claims are amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, the claims are not directed to a judicial exception (i.e. an abstract idea, as alleged by the Examiner), and even assuming arguendo that the Examiner finds that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract to which the claimed invention may be directed) is integrated into a practical application, even assuming arguendo that the Examiner were to find that the claimed invention and/or an alleged abstract to which the claimed invention may be directed is not integrated into a practical application, the claimed invention includes elements, that when considered either alone or in combination, that constitute significantly more than any alleged abstract to which the claimed invention may be directed.” The Examiner respectfully disagrees. The amendments merely recite “determining revenue predicted to be generated from repeat business transaction associated with the promotion” which further describes the abstract idea of generating and displaying a merchant impact report based on a return on investment model by specifying that the return on investment is for repeat customers. Therefore, the rejection(s) of claim(s) 79-98 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 11-13 of the Remarks disclosed, filed on 09/02/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 79-98 over Schroeder in view of Bowen have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2013/0073379 to Srinivasan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
October 23, 2021